Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Crawford on 03/24/2021.
The application has been amended as follows: 
Claims 21-30 and 36-39 have been canceled.
On line 3 of step (b) of claim 31, ---metathesis--- has been inserted before “product”.
On line 1 of step (c) of claim 31, after “butylene”, ---in the metathesis product stream to produce a propylene product stream and a stream comprising unreacted ethylene and butylene--- has been inserted.
On line 1 of step (d) of claim 31, “the unreacted ethylene and butylene” has been replaced with ---the stream comprising unreacted ethylene and butylene from step (c)---.
On lines 6 and 7 from the last in of claim 31, “wherein the MTP or MTO process is integrated with the metathesis process” has been deleted.
On the two last lines of claim 31, “wherein the MTP or MTO process is integrated with the metathesis process” has been changed to ---wherein the MTP or MTO system is integrated with the metathesis reaction unit”.
On line 3 of claim 32, “, preferably a methanol containing feed source” has been replaced with ---comprising methanol---.

Allowable Subject Matter
Claims 31-35 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process as called for in claim 31 for production of propylene having a step of obtaining a first product comprising ethylene and a second product stream comprising butylene from a MTP system comprising a zeolite catalyst selected from HMOR and HSM-5 and a MTO system comprising a silicoaluminophosphate molecular sieve wherein MTP system or MTO system integrated with a metathesis reaction unit in which the first product and the second product is reacted to produce a product stream comprising propylene and unreacted ethylene and butylene. After the propylene has been separated and recovered as a desired product, the unreacted ethylene and butylene are recycled to the MTP or MTO system. The closest art of record - Bozzano et al (2008/0154077 A1) - discloses a process as discussed in the previous office action. However, Bozzano does not disclose (1) a step of obtaining the first and second product from a MTP system and a MTO system for the metathesis reaction (2) and a step of recovering propylene product from the metathesis to obtain a recycle stream comprising unreacted ethylene and butylene for the MTP or MTO system.
     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772